Case 9:19-cv-00184-RC-KFG Document 10 Filed 08/31/20 Page 1 of 3 PageID #: 38



                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

STEVEN GERARD SLEDGE                               §

VS.                                                §                  CIVIL ACTION NO. 9:19cv184

DIRECTOR, TDCJ-CID                                 §

                 ORDER OVERRULING OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Steven Gerard Sledge, an inmate confined at the Clements Unit, proceeding pro

se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed as barred by limitations.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Report and Recommendation. This requires a de novo review of the objections in

relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

        After careful consideration, the court concludes petitioner’s objections should be overruled.

Petitioner filed his federal petition for writ of habeas corpus more than five years after the expiration

of the limitations period. Neither proceeding pro se, having limited access to a law library, nor

lacking knowledge of filing deadlines can serve as a basis for equitable tolling as they are not a “rare

and exceptional” circumstance of prison life. See Felder v. Johnson, 204 F.3d 168, 170 (5th Cir.
Case 9:19-cv-00184-RC-KFG Document 10 Filed 08/31/20 Page 2 of 3 PageID #: 39



2000). Further, a pro se prisoner’s ignorance of the law of habeas corpus is likewise insufficient

to invoke equitable tolling.      Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).

Petitioner’s petition is barred by the applicable statute of limitations.

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by the movant are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient




                                                   2
Case 9:19-cv-00184-RC-KFG Document 10 Filed 08/31/20 Page 3 of 3 PageID #: 40



showing to merit the issuance of a certificate of appealability. A certificate of appealability

shall not be issued.

                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.          The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ACCEPTED. A final judgment will be entered in this case in accordance with the Magistrate

Judge’s recommendations.


              So ORDERED and SIGNED, Aug 31, 2020.


                                                             ____________________
                                                             Ron Clark
                                                             Senior Judge




                                               3
